Exhibit 10.7

WILSON BANK & TRUST

DIRECTOR SURVIVOR INCOME AGREEMENT

THIS DIRECTOR SURVIVOR INCOME AGREEMENT is made this 14th day of April, 2014, by
and between Wilson Bank & Trust with its main office in Lebanon, Tennessee,
(“Bank”), and James Comer (“Director”).

WHEREAS, to encourage the Director to remain in service to the Bank, the Bank is
willing to provide benefits to the Director’s beneficiary(ies) if the Director
dies prior to terminating services. The Bank will pay the benefits from its
general assets, but only so long as one of its general assets is a life
insurance policy on the Director’s life.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Bank and the Director hereby agree as follows.

 

1. Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

  1.1 Termination of Service means that the Director shall have ceased being a
member of the Board of Directors for any reason whatsoever. For purposes of this
Agreement, if there is a dispute over the status of the Director or the date of
termination, the Bank shall have the sole and absolute right to decide the
dispute.

 

2. Entitlement to Benefit

 

  2.1 Pre-Termination Survivor Income Benefit. If the Director dies prior to
Termination of Service with the Bank, the Bank shall pay to the Director’s
designated beneficiary in a single lump sum the survivor income benefit
described in Paragraph 2.3.

 

  2.2 Contingency for Payment. The Bank will pay the benefits from its general
assets, but only so long as one of the Bank’s general assets is an enforceable
life insurance policy on the Director’s life that was issued by Massachusetts
Mutual Life Insurance Company and Midland National Life Insurance Company.

 

  2.3 Amount of Benefits. If the Director dies prior to Termination of Service,
the Bank shall pay the amount shown on Schedule A, attached to this Agreement.
Any payments hereunder shall be paid to the Director’s beneficiary(ies) in a
single lump sum within 60 days after the Director’s death.

 

3. Beneficiaries

 

  3.1 Beneficiary Designations. The Director shall designate a beneficiary by
filing a written designation with the Bank. The Director’s beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Director. If the Director dies without a valid beneficiary designation, all
payments shall be made to the Director’s estate.

 

1



--------------------------------------------------------------------------------

  3.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, the Bank may pay such benefit to the guardian, legal
representative, or person having the care or custody of such minor, incompetent
person or incapable person. The Bank may require proof of incompetence,
minority, or guardianship as it may deem appropriate prior to distribution of
the benefit. Such distribution shall completely discharge the Bank from all
liability with respect to such benefit.

 

4. General Limitations

 

  4.1 Termination. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not pay any benefit under this Agreement if Termination
of Service occurs as defined in Paragraph 1.1 above.

 

  4.2 Suicide or Misstatement. The Bank shall not pay any benefit under this
Agreement if the Director commits suicide within three years after the date of
this Agreement. In addition, the Bank shall not pay any benefit under this
Agreement if the Director has made any material misstatement of fact on any
application or resume provided to the Bank, or on any application for any
benefits provided by the Bank to the Director.

 

  4.3 Removal. Notwithstanding any provision of this Agreement to the contrary,
if the Director is removed from service or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(4) or (g)(1), or is terminated for cause, all obligations of the Bank
under this Agreement shall terminate as of the effective date of the order or
Termination for Cause. Termination for Cause means the Bank has terminated the
Director’s service for any of the following reasons:

 

  (a) Gross negligence or gross neglect of duties;

 

  (b) Commission of a felony or of a gross misdemeanor involving moral
turpitude; or

 

  (c) Fraud, disloyalty, or willful violation of any law or significant Bank
policy committed in connection with the Director’s service and resulting in an
adverse effect on the Bank.

 

  4.4 Insolvency. Notwithstanding any provision of this Agreement to the
contrary, if the Department of Banking appoints the Federal Deposit Insurance
Corporation as receiver for the Bank all obligations under this Agreement shall
terminate as of the date of the Bank’s declared insolvency.

 

5. Claims and Review Procedures

 

  5.1 Claims Procedure. A participant or beneficiary (claimant) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

  (a) Initiation: Written Claim. The claimant initiates a claim by submitting to
the Bank a written claim for the benefits.

 

2



--------------------------------------------------------------------------------

  (b) Timing of Bank Response. The Bank shall respond to such claimant within 90
days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Bank expects to render its decision.

 

  (c) Notice of Decision. If the Bank denies part or all of the claim, the Bank
shall notify the claimant in writing of such denial. The Bank shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

  i. The specific reasons for the denial;

 

  ii. A reference to the specific provisions of the Agreement on which the
denial is based;

 

  iii. A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

  iv. An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

 

  v. A statement of the claimant’s right to bring a civil action under ERISA
(Employee Retirement Income Security Act) Section 502(a) following an adverse
benefit determination on review.

 

  5.2 Review Procedure. If the Bank denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Bank of
the denial, as follows:

 

  (a) Initiation: Written Request. To initiate the review, the claimant, within
60 days after receiving the Bank’s notice of denial, must file with the Bank a
written request for review.

 

  (b) Additional Submissions: Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records, and other
information relating to the claim. The Bank shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  (c) Considerations on Review. In considering the review, the Bank shall take
into account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.

 

  (d) Timing of Bank Response. The Bank shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Bank expects to render
its decision.

 

3



--------------------------------------------------------------------------------

  (e) Notice of Decision. The Bank shall notify the claimant in writing of its
decision on review. The Bank shall write the notification in a manner calculated
to be understood by the claimant. The notification shall set forth:

 

  i. The specific reasons for the denial;

 

  ii. A reference to the specific provisions of the Agreement on which the
denial is based;

 

  iii. A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  iv. A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

6. Miscellaneous

 

  6.1 Amendments and Termination. The Bank may amend or terminate this Agreement
at any time. In addition, the Bank may modify Schedule A at its sole discretion.

 

  6.2 Binding Effect. This Agreement shall bind the Director and the Bank and
their beneficiaries, survivors, executors, administrators and transferees.

 

  6.3 No Guarantee to Serve as Director. This Agreement is not a contract for
service as a Director. It does not give the Director the right to remain a
Director of the Bank, nor does it interfere with the Bank’s right to discharge
the Director. It also does not require the Director to remain in service nor
interfere with the Director’s right to terminate service at any time.

 

  6.4 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

  6.5 Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.

 

  6.6 Applicable Law. Except to the extent preempted by the laws of the United
States of America, the validity, interpretation, construction, and performance
of this Agreement shall be governed by and construed in accordance with the laws
of the state of Tennessee, without giving effect to the principles of conflict
of laws of such state.

 

  6.7 Unfunded Arrangement. The Director’s beneficiary(ies) are general
unsecured creditors of the Bank for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Bank to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Director’s life is a general
asset of the Bank to which the Director and the Director’s beneficiary(ies) have
no preferred or secured claim.

 

  6.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Director as to the subject matter hereof. No rights are granted
to the Director’s beneficiary by virtue of this Agreement other than those
specifically set forth herein.

 

4



--------------------------------------------------------------------------------

  6.9 Administration. The Bank shall have all powers which are necessary to
administer this Agreement, including but not limited to:

 

  (a) Interpreting the provisions of the Agreement;

 

  (b) Establishing and revising the method of accounting for the Agreement;

 

  (c) Maintaining a record of benefit payments; and

 

  (d) Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.

 

  6.10 Named Fiduciary. For purposes of the Employee Retirement Income Security
Act of 1974, if applicable, the Bank shall be the named fiduciary and plan
administrator under this Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan,
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.

 

  6.11 Severability. If for any reason any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held so invalid, and each such other provision shall, to the full extent
consistent with the law, continue in full force and effect. If any provision of
this Agreement shall be held invalid in part, such invalidity shall in no way
affect the remainder of such provision, not held so invalid and the remainder of
such provision, together with all other provisions of this Agreement, shall
continue in full force and effect to the full extent consistent with the law.

 

  6.12 Headings. The headings of Sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement.

 

  6.13 Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid, to the following addresses or to such other
address as either party may designate by like notice.

 

  (a) If to the Bank, to:

Wilson Bank & Trust

ATTN: Lisa Pominski

PO 768

Lebanon, TN 37088

 

  (b) If to the Director, to:

 

 

   

 

   

 

 

and to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Director and a duly authorized Bank Officer have signed
this Agreement.

 

Director:     Bank: James Comer     Wilson Bank & Trust (Name of Director)      
/s/ James Comer     By:       /s/ H. Elmer Richerson (Signature of Director)    
        Its:       President

 

6



--------------------------------------------------------------------------------

SCHEDULE A

 

JAMES COMER  

Age

   Benefit Amount  

56

     400,000   

57

     400,000   

58

     400,000   

59

     400,000   

60

     400,000   

61

     400,000   

62

     400,000   

63

     400,000   

64

     400,000   

65

     377,742   

66

     366,539   

67

     357,719   

68

     345,304   

69

     335,398   

70

     324,927   

71

     313,804   

72

     302,004   

73

     293,112   

74

     280,028   

75

     270,022   

76

     259,480   

77

     248,389   

78

     236,769   

79

     224,615   

80

     0   

 

7



--------------------------------------------------------------------------------

WILSON BANK & TRUST

DIRECTOR SURVIVOR INCOME AGREEMENT

DESIGNATION OF BENEFICIARY

Director: _________________________________

Definitions:

Primary Beneficiary means the person(s) who will receive the Benefits in the
event of the Director’s death. Proceeds will be divided in equal shares if
multiple primary beneficiaries are named, unless otherwise indicated. If
percentages are listed, the total must equal 100%.

Contingent Beneficiary means the person(s) who will receive the Benefits if the
primary beneficiary is not living at the time of the Director’s death.

Trust as Beneficiary Designation can be done by using the following written
statement: “To [name of trustee, trustee of the [name of trust], under a trust
agreement dated [date of trust].”

 

Primary Beneficiary

  

DOB

   Social Security #   

Address

   % of Proceeds            

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

 

Contingent Beneficiary

  

DOB

   Social Security #   

Address

   % of Proceeds            

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

The undersigned employee acknowledges that _________________ Bank (“Bank”) is
providing this Death Benefit subject to the terms and conditions of the
Agreement entered into with Director.

 

 

 

     

 

  , 20    

 

Director’s Signature       Date    

Acknowledged Receipt by the Bank:

 

 

 

     

 

  , 20    

 

Officer          

This beneficiary designation supersedes all previously executed beneficiary
designations.

 

8